UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4326



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JONATHON CRAIG SINGLETON,

                                            Defendant - Appellant.



                              No. 06-4533



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DEBBIE MARIE SINGLETON, a/k/a Debbie Marie
Wofford,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:05-cr-00030-jpj-pm)


Submitted:     June 4, 2007                   Decided:   July 9, 2007
Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Evans D. Prieston, New York, New York; Michael A. Bragg, Abingdon,
Virginia, for Appellants. John L. Brownlee, United States Attorney,
Jennifer R. Bockhorst, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Jonathon and Debbie Singleton were convicted by a jury of

conspiracy to possess with intent to distribute and to distribute 500

grams or more of a mixture or substance containing methamphetamine,

in violation of 21 U.S.C. §§ 841(b)(1)(A); 846 (2000).          The district

court sentenced Jonathon and Debbie Singleton to 360 months’ and 292

months’ imprisonment, respectively.          Finding no error, we affirm.

            On appeal, Jonathon Singleton contends the district court

abused   its     discretion   in   admitting    Debbie   Singleton’s   hearsay

statements into evidence over defense objection.               Mr. Singleton

argues that the district court’s ruling runs afoul of Fed. R. Evid.

403,   404(b),    and   801(d)(2)(E).    Debbie    Singleton   joins   in   Mr.

Singleton’s argument as it pertains to Rules 403 and 404(b).                She

additionally contends that the evidence was insufficient to support

her conviction and that the district court erred in imposing its

sentence.

            The Singletons contend that the district court erred by

admitting statements into evidence over defense objection. We review

a district court’s decision regarding the admission or exclusion of

evidence for abuse of discretion.            United States v. Lancaster, 96

F.3d 734, 744 (4th Cir. 1996).        Such discretion is abused only when

a district court has acted “arbitrarily or irrationally.”              United

States v. Moore, 27 F.3d 969, 974 (4th Cir. 1994) (internal quotation

marks omitted).         However, evidentiary rulings based on erroneous


                                     - 3 -
legal conclusions are “by definition an abuse of discretion.” United

States v. Turner, 198 F.3d 425, 430 (4th Cir. 1999).

           Jonathon    Singleton    argues    that      Debbie   Singleton’s

statements made on or about March 6, 2003 were not properly admitted

under Rule 801(d)(2)(E) because they were made prior to the existence

of the conspiracy.

           To   admit  evidence   as   a   co-conspirator’s
           statement [under Rule 801(d)(2)(E)], a court
           must conclude (1) that there was a conspiracy
           involving the declarant and the party against
           whom the admission of the evidence is sought and
           (2) that the statements at issue were made
           during the course of and in furtherance of that
           conspiracy.

United States v. Blevins, 960 F.2d 1252, 1255 (4th Cir. 1992).            The

government bears the burden of establishing these elements by a

preponderance of the evidence.     United States v. Neal, 78 F.3d 901,

905 (4th Cir. 1996).

           In the instant case, the indictment charged that the

conspiracy began on or about March 6, 2003.          Prior to the admission

of the statements at issue, the Government presented the testimony of

Lonnie   Crigger.      He   testified   as   to   the   identities   of   the

co-conspirators, including the Singletons, and their respective roles

in the conspiracy. The Government offered various Western Union wire

transfer documents into evidence, confirming Crigger’s testimony that

he sent money to the Singletons via an intermediary—Roger Oxford.

Though the earliest document was dated April 2, 2003, it is clear

from the testimony that plans between Crigger and Oxford as well as

                                   - 4 -
Oxford and the Singletons were made prior to this date.                          It was in

this context that narcotics detective Robert Lincoln testified to Ms.

Singleton’s statements, establishing that the Singletons actively

sought    a   supplier     in   furtherance       of    their    plan    to     distribute

methamphetamine.           As   the    Government       established      the     requisite

elements by a preponderance of the evidence, we conclude that the

district court did not abuse its discretion in admitting Debbie

Singleton’s        statements    against      Jonathon        Singleton        under     Rule

801(d)(2)(E).

              Additionally, both Jonathon and Debbie Singleton argue that

Detective Lincoln’s testimony was improper Rule 404(b) evidence and

was unfairly prejudicial under Rule 403. We have broadly interpreted

Rule 404(b), holding that it “is an inclusive rule that allows

admission of evidence of other acts relevant to an issue at trial

except    that     which   proves      only   criminal       disposition.”             United

States v. Watford, 894 F.2d 665, 671 (4th Cir. 1990).                      “Evidence of

prior bad acts is admissible if it is (1) relevant to an issue other

than character, (2) necessary to show an essential part of the crime

or the context of the crime, and (3) reliable.”                      United States v.

Powers, 59 F.3d 1460, 1464 (4th Cir. 1995).                  Exclusion under Rule 403

is required “only in those instances where the trial judge believes

that there is a genuine risk that the emotions of the jury will be

excited       to    irrational        behavior,        and    that      this     risk     is




                                         - 5 -
disproportionate to the probative value of the offered evidence.”

Id. at 1467 (internal quotation marks omitted).

            The testimony at issue established the dynamic of the

relationship between the Singletons and illuminated the acts taken in

preparation of their plan to distribute methamphetamine.                         Such

testimony was therefore relevant to the offense charged.                  Further,

any danger of unfair prejudice was slight in view of the overwhelming

evidence of guilt. Therefore, we conclude the district court did not

abuse its discretion in finding that the probative value of the

evidence was not substantially outweighed by the danger of unfair

prejudice.

            Debbie      Singleton    also   contends    that    the   evidence    was

insufficient to support her conviction.              To determine if there was

sufficient evidence to support a conviction, we consider whether,

taking the evidence in the light most favorable to the government,

substantial evidence supports the jury’s verdict.               Glasser v. United

States,    315   U.S.    60,    80   (1942).    We     review   both   direct     and

circumstantial evidence, and permit the “government the benefit of

all reasonable inferences from the facts proven to those sought to be

established.”     United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).

            To prove conspiracy to possess with intent to distribute

and   to   distribute     a    controlled   substance,    the    government      must

establish that: (1) two or more persons agreed to possess with intent


                                       - 6 -
to distribute and to distribute the substance; (2) the defendant knew

of the conspiracy; and (3) the defendant knowingly and voluntarily

became part of the conspiracy.         See United States v. Burgos, 94 F.3d

849, 857 (4th Cir. 1996) (en banc).            A defendant may be convicted of

conspiracy without knowing all the conspiracy’s details, so long as

she joins the conspiracy understanding its unlawful nature and

willfully joins in the plan on at least one occasion.                Id. at 858.

           The   evidence    presented     at    trial    established    that    Ms.

Singleton was an instrumental part of the conspiracy.               She attempted

to secure a supplier, acted as intermediary between Mr. Singleton and

other co-conspirators, received funds, and mailed methamphetamine to

at least one distributor.         Therefore, construing the facts in the

light   most   favorable    to   the   Government,       we   conclude   there   was

sufficient evidence to support the jury’s verdict. To the extent Ms.

Singleton argues the Government’s case rested almost entirely on the

“seriously questionable” testimony of Teresa Nicks, it is not the

province of this court to second-guess the credibility determinations

of the factfinder.     See United States v. Saunders, 886 F.2d 56, 60

(4th Cir. 1989).

           Debbie Singleton finally contends that the district court

erred in imposing its sentence.            She initially argues that the

district court’s refusal to grant her a role reduction under U.S.

Sentencing Guidelines Manual § 3B1.2 (2005) was improper.                        She

asserts that there were other individuals involved in the criminal


                                       - 7 -
activity who were more culpable than herself.      When reviewing the

district court’s application of the Sentencing Guidelines, we review

findings of fact for clear error and questions of law de novo.

United States v. Green, 436 F.3d 449, 456 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).

          The district court denied Ms. Singleton’s request for a

role reduction.   In doing so, the court determined that

          [i]t’s clear from the evidence in this case that
          [Ms. Singleton] was involved in this drug
          conspiracy throughout at a very high degree.
          [Ms. Singleton] dealt with those who dealt with
          the conspiracy generally, she was involved in
          the essential roles in the conspiracy in terms
          of sale, packaging, transportation, receipt of
          money for drugs, all of which she was involved
          in.

Because the materials in the joint appendix support the district

court’s findings, we conclude that it was not clearly erroneous for

the court to refuse Ms. Singleton a role reduction.

          Ms. Singleton also argues that the district court failed to

give proper weight to mitigating factors at sentencing. However, the

district court appropriately calculated the advisory guideline range

and considered it in conjunction with other relevant factors under

the Guidelines and 18 U.S.C. § 3553(a) (2000).    See United States v.

Moreland, 437 F.3d 424, 432-33 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).   Ms. Singleton’s 292-month sentence, which is at the

lowest end of the applicable guideline range and below the statutory

maximum, is therefore presumptively reasonable.    See Green, 436 F.3d


                                - 8 -
at 457.   Though the court concededly failed to explicitly discuss

§ 3553(a) factors on the record, we conclude it does not render Ms.

Singleton’s sentence unreasonable. See United States v. Johnson, 445

F.3d 339, 345 (4th Cir. 2006) (“Requiring district courts to address

each factor on the record would . . . be an exercise in unproductive

repetition that would invite flyspecking on appeal.”).

           We therefore affirm the judgments of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                   AFFIRMED




                                   - 9 -